TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00561-CV



                          Chris Davis and Wendy Davis, Appellants

                                                 v.

                    Federal Home Loan Mortgage Corporation, Appellee


               FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. C-1-CV-12-003997, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Chris Davis and Wendy Davis1 have filed a motion to dismiss the appeal,

stating that the parties have settled their dispute. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed on Appellants’ Motion

Filed: July 18, 2014


       1
        Appellee’s pleadings and the judgments signed by the justice and county courts actually
name “Chris Davis and all occupants of” the property as defendants; Wendy Davis is not named.
The answers and notices of appeal filed in the justice and county court list both Chris Davis and
Wendy Davis as defendants and appellants.